AO 245B (Rev. 02/18)    Judgment ma Cnmmal Case
                        Sheet 1



                                        UNITED STATES DISTRICT COURT
                                         Eastern District of Pennsylvania
                                                          )
                UNITED STATES OF AMERICA                  )    JUDGMENT IN' A CRIMINAL CASE
                           v.                             )


                       CHRISTOPHER CORLEY
                                                         FID ~D·: ~
                                                            tl.c-~... •      )
                                                                                   Case Number:             DPAE2: 15CR00006 l -002

                                                                                   USM Number:              69545-066
                                                      NOV.· 16 2018 ~              -~arl   G. _!<.auff~!!?_ Esquire ______________ _

THE DEFENDA.1\IT:
                                                   Kt.-:-:=:sA~:-;:.~;;\·.::·sJ    Defendant's Attorney

                                                  By --De;;. C:erk
D   pleaded guilty to count(s)

D   pleaded nolocontendere to count(s)       _________________ - - - - - - - - - - - - - - - _______ _
    which was accepted bv the court.
X   was found guilty on count(s)      _l_!_h~ugh 4~f_!he   Indi_ctmen.!_ _____________________________ _
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section               Nature of Offense                                                               Offense Ended            Count
18:1951                       Conspiracy to commit robbery which interferes with interstate                   06/05/2014               1
                              commerce
18:.195l(a) and 2             Robbery which interferes with interstate commerce                               06/05/2014               2
18:924(c)(l)                  Using, carrying and brandishing a firearm during and in relation                06/05/2014               3
                              to a crime of v10lence and aiding and abettmg
21:84l(a)(l), (b)(l)(C)       Possession with intent to distribute controlled substances                      06/05/2014               4
       The defendant is sentenced as provided in pages 2 through __ _ ]_ __ of this judgment.                 The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)    _______________ D is                             D       are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitut10n, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                            GENE E.K. PRATIER, USDJ
                                                                      J~ameand ~e of Jtllige-~            -- - -   -7--------__
                                                                   /~~~
                                                                   Date . . / - -                                          -                        -
AO 245B (Rev 02/18)   Judgment m Crunmal Case
                      Sheet 2 - Irnpnsonment
                                                                                                     Judgment - Page _ _
                                                                                                                       2_       of   7
DEFE}..'DANT:               CHRISTOPHER CORLEY
CASE ~1JNIBER:              DPAE2: l 5CR00006 l -002


                                                            IMPRISO~MENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
240 months on each of counts 1 and 2, such terms to run concurrently, a term of 36 months on count 4, to run consecutively
to the terms imposed on counts 1 and 2, and a term of 84 months on count 3, to run consecutively to any other term of
imprisonment, to produce a total term of 360 months. All such terms may run concurrent with defendant's term of
imprisonment he is serving in the Commonwealth of Pennsylvania.

      X   The court makes the following recommendations to the Bureau of Prisons:
          Defendant be designated to an institution in close proximity to Philadelphia, Pennsylvania where his family resides.




      X The defendant is remanded to the custody of the Cnited States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D   at                                D    a.m.     D    p.m.     on
          D   as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D   before 2 p.m. on
          D   as notified by the Cnited States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURi~

I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                                 , with a certified copy of this judgment.


                                                                                                   l:NITED STA TES MARSHAL




                                                                          By
                                                                                                DEPUTY UNITED STA TES MARSHAL
AO 2458 (Rev 02/18) Judgment in a Cmnmal Case
                     Sheet 3 - Supervised Release
                                                                                                     Judgment- Page     3     of   _ _7_

DEFENDANT:                CHRISTOPHER CORLEY
CASE NUMBER:              DPAE2: 15CR00006 l-002
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
5 years. This includes terms of 3 years on each of counts 1, 2, and 4 and a term of 5 years on count 3, all such terms to run concurrently.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as deterrmned by the court.
             0   The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as dITected by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Reg1strat10n and Not1ficatlon Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if appltcable)
7.    0    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 02/18)   Judgment ma Cmmnal C'.-ase
                       Sheet 3A - Supervised Release
                                                                                               Judgment--Page _     4       of          7
DEFENDANT:                   CHRISTOPHER CORLEY
CASE NUMBER:                 DPAE2: 15CR000061-002

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial di'Strict where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authoriled to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you hve or anythmg about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      domg 'SO. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 dayi; before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you mui;t notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know i<; engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permi<;s10n of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probat10n officer may contact the
      person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these condit10ns, see Overview of Probatwn and Supervised
Release Condztwns, available at: www.uscourts gov.


Defendant'<; Signature                                                                                   Date
AO 2458 (Rev 02/18)   Judgment ma Cmrunal C,ase
                      Sheet 38 - Supemsed Release
                                                                                            Judgment-· Page .   S   of       7
DEFENDANT:               CHRISTOPHER CORLEY
CASE NUMBER:             DPAE2:15CR000061-002

                                   ADDITIONAL SUPERVISED RELEASE TERMS

The Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant is in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and shall abide by the
rules of any such program until satisfactorily discharged.
AO 245B (Rev 02/18)   Judgment ma Cmrunal C'..ase
                      Sheet 5 · - Cnmmal Monetary Penalties
                                                                                                         Judgment - Page        6      of        7
DEFENDANT:                       CHRISTOPHER CORLEY
CASE NUMBER:                     DPAE2:15CR000061-002
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                  JVTA Assessment*                      Fine                        Restitution
TOTALS            $ 400.00                    $ 0.00                                $ 0.00                      $ 8,000


D The determination of restitution is deferred                         • An Amended Judgment m a Criminal Case             (AO 245CJ   will be entered
until after such determination.

 X    The defendant must make restitution (mcluding commumty restituuon) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                              Total Loss**                             Restitution Ordered                    Priority or Percentage
 Blue Grass Pharmacy                                          $8,000                                 $8,000
 Attn: Julia Kazarov
 2417 Welsh Road
 Philadelphia, PA 19114




 TOTALS                             $                          8,000            $                       8,000

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X    the interest requirement is waived for            D       fin   X   restitution.
       D    the interest requirement for         D     fine       D    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are reqmred under Chapters 109A, 110. l lOA, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev 02tl8)   Judgment rn a Cnmmal Case
                      Sheet 6 - Schedule of Pavments
                                                                                                       Judgment - Page ___
                                                                                                                         7 _ of                7
DEFENDANT:                 CHRISTOPHER CORIEY
CASE NUMBER:               DPAE2:15CR000061-002


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

 A    x    Lump sum payment of$ _~'!_OQ_ _____ due immediately, balance due

           0    not later than                                  , or
           0    in accordance with     D c        0    D,   0    E,or      0 Fbelow; or
 B    0    Payment to begin immediately (may be combined with           De.         OD, or       0   F below); or

 C    O    Payment in equal       _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g, months or years), to commence _ - - - - · (e.g, 30 or 60 days) after the date of this judgment; or

 D    0    Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $                           over a period of
          _ _ __ _ _      (e.J?., months or years), to commence                (e.J?, 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    0 Payment during the term of supervised release will commence within ______            (e.J?., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties:
           The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
           Responsibility Program and provide a minimum payment of $25 per quarter towards the restitution. In the event the entire
           restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
           installments of not less than $50 to commence 60 days after release from confinement.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 X    Joint and Several

      Defendant and C:O-Defendant Names and Case Numbers (mcludmg defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
      Nysare Alston       DPAE2:15CR000061-001
      Brandon McKelvey - DPAE2:15CR000061-004
      Hassan Corley     - DPAE2:15CR000061-003
      Ken Thomas          DPAE2:15CR000061-005

 0    The defendant shall pay the cost of prosecution.

 0    The defendant shall pay the following court cost(s):

 0     The defendant shall forfeit the defendant's mterest in the following property to the United States.



 Payments shall be applied m the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
